 

Exhibit 10.3

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT, dated as of March 16, 2015, is entered into
by and between NexPoint Residential Trust, Inc., a Maryland corporation (“NXRT”)
and NexPoint Real Estate Advisors, L.P., a Delaware limited partnership (the
“Advisor”).

RECITALS

A. In connection with the separation and distribution of NXRT (the
“Transaction”) from NexPoint Credit Strategies Fund, a Delaware statutory trust
(“NHF”), NXRT will enter into an Advisory Agreement (the “Advisory Agreement”)
with the Advisor pursuant to which the Advisor will serve as the external
advisor to NXRT, and may receive shares of common stock of NXRT (“NXRT Common
Stock”), par value $0.01 per share, as compensation for such services.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the parties hereto agree as follows:

ARTICLE I
DEFINITIONS

Section 1.1  Definitions.  In addition to the definitions set forth above, the
following terms, as used herein, have the following meanings:

“Advisor” has the meaning set forth in the introductory paragraph.

“Advisory Agreement” has the meaning set forth in the introductory paragraph.

“Affiliate” of any Person means any other Person directly or indirectly
controlling or controlled by or under common control with such Person. For the
purposes of this definition, “control” when used with respect to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Agreement” means this Registration Rights Agreement, as it may be amended,
supplemented or restated from time to time.

“Business Day” means any day, other than a Saturday or Sunday, that is neither a
legal holiday nor a day on which banking institutions in Dallas, Texas or New
York, New York are authorized or required by law, regulation or executive order
to close.

“Charter” means the Articles of Amendment and Restatement of NXRT as filed with
the Secretary of State of the State of Maryland on March 12, 2015, as the same
may be amended, modified or restated from time to time.

“Commission” means the Securities and Exchange Commission.

“Confidential Information” means Confidential Information as defined in Section
2.9.

“Demand Registration” shall have the meaning set forth in Section 2.1(b) of this
Agreement.

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder.  

“Holder” means any Initial Holder who is the owner of any Registrable Security
or any assignee or transferee of such Initial Holder (x) to the extent permitted
under the Charter and (y) provided such assignee or transferee agrees in writing
to be bound by all the provisions hereof.

“Immediate Family” of any individual means such individual’s estate and heirs or
current spouse, or former spouse, parents, parents-in-law, children (whether
natural or adoptive or by marriage), siblings and grandchildren and any trust or
estate, all of the beneficiaries of which consist of such individual or any of
the foregoing.

 

--------------------------------------------------------------------------------

 

“Initial Holder” means the Advisor.

“Inspector” has the meaning set forth in Section 2.2(g).

“Notice and Questionnaire” means a written notice, substantially in the form
attached as Exhibit A, delivered by a Holder to NXRT (i) notifying NXRT of such
Holder’s desire to include Registrable Securities in a registration statement,
(ii) containing all information about such Holder required to be included in
such registration statement in accordance with applicable law, including Item
507 of Regulation S-K promulgated under the Securities Act, as amended from time
to time, or any similar successor rule thereto, and (iii) pursuant to which such
Holder agrees to bound by the terms and conditions hereof.

“NXRT” has the meaning set forth in the introductory paragraph.

“NXRT Common Stock” has the meaning set forth in the introductory paragraph.

“Ownership Limit Provisions” mean the various provisions of NXRT’s Charter
restricting the ownership of shares of NXRT Common Stock by Persons to specified
percentages of the outstanding shares of NXRT Common Stock.

“Person” means an individual or a corporation, partnership, limited liability
company, association, trust, or any other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

“Piggyback Registration” shall have the meaning set forth in Section 2.1(a) of
this Agreement.

“Records” has the meaning set forth in Section 2.2(g).

“Registrable Securities” means shares of NXRT Common Stock at any time
beneficially owned by the Advisor which are issuable or issued as compensation
for the Advisor’s services under the Advisory Agreement and any additional
shares of NXRT Common Stock issued as a dividend, distribution or exchange for,
or in respect of such shares until:

(i) a registration statement covering such shares has been declared effective by
the Commission and such shares have been disposed of pursuant to such effective
registration statement;

(ii) such shares have been publicly sold under Rule 144;

(iii) all such shares held by such Person may be sold in one transaction
pursuant to Rule 144; or

(iv) such shares have been otherwise transferred in a transaction that
constitutes a sale thereof under the Securities Act, NXRT has delivered a new
certificate or other evidence of ownership for such shares not bearing the
Securities Act restricted stock legend and such shares may be resold or
otherwise transferred by such transferee without subsequent registration under
the Securities Act;

provided, however, that “Registrable Securities” for purposes of the
indemnification obligations contained in Sections 2.7 and 2.8 shall mean all
shares that are registered on an applicable registration statement,
notwithstanding that such shares may not otherwise be “Registrable Securities”
by operation of clause (iii) above.

“Registration Expenses” has the meaning set forth in Section 2.3.

“Restricted Shares” means shares of NXRT Common Stock issued under an NXRT’s
registration statement which if sold by the holder thereof would constitute
“restricted securities” as defined under Rule 144.

“Rule 144” means Rule 144 promulgated under the Securities Act or any similar
successor rule thereto that may be promulgated by the Commission.

“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement under the Securities Act.

“Suspension Notice” means any written notice delivered by NXRT pursuant to
Section 2.9 with respect to the suspension of rights under a registration
statement or any prospectus contained therein.

 

2

--------------------------------------------------------------------------------

 

“Transaction” has the meaning set forth in the introductory paragraph.

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal and not as part of such dealer’s market-making activities.

ARTICLE II
REGISTRATION RIGHTS

Section 2.1  Registration.  

(a) Piggyback Registration.  If NXRT proposes to file a registration statement
(or a prospectus supplement pursuant to a then-existing shelf registration
statement) under the Securities Act with respect to a proposed underwritten
equity offering by NXRT for its own account or for the account of any of its
respective securityholders of any class of security other than a registration
statement on Form S-4 or S-8 (or any substitute form that may be adopted by the
Commission) filed in connection with an exchange offer or offering of securities
solely to NXRT’s existing securityholders, then NXRT shall give written notice
of such proposed filing to the Holders of Registrable Securities as soon as
practicable (but in no event less than 10 days before the anticipated filing
date of the applicable preliminary prospectus or, if applicable, prospectus
supplement; provided that in the case of a “bought deal” or an offering in which
there is no (or very limited) marketing, seven days before pricing, and such
notice shall offer such Holders the opportunity to register such number of
shares of Registrable Securities as each such Holder may request (a “Piggyback
Registration”). NXRT shall use commercially reasonable efforts to cause the
managing Underwriter or Underwriters of a proposed underwritten offering to
permit the Registrable Securities requested to be included in a Piggyback
Registration to be included on the same terms and conditions as any similar
securities of NXRT included therein.

(b) Demand Registration.  

(i) Request for Registration. Commencing on or after the date that is one year
after the consummation of the Transaction, Holders of Registrable Securities may
make a written request for registration under the Securities Act of all or part
of its Registrable Securities (a “Demand Registration”); provided, that NXRT
shall not be obligated to effect more than one Demand Registration in any twelve
month period and not more than two such Demand Registrations during the term of
the Advisory Agreement (if such Advisory Agreement is extended), the Holders
will be entitled to one additional Demand Registration per year that the
Advisory Agreement is extended); and provided, further, that Holders making such
written request shall propose the sale of at least 100,000 shares of Registrable
Securities (such number to be adjusted successively in the event NXRT effects
any stock split, stock consideration or recapitalization after the date hereof)
or such lesser number of Registrable Securities if such lesser number is all of
the Registrable Shares owned by the Holders. Any such request will specify the
number of shares of Registrable Securities proposed to be sold and will also
specify the intended method of disposition thereof. Within 10 days after receipt
of such request, NXRT will give written notice of such registration request to
all other Holders of Registrable Securities and include in such registration all
such Registrable Securities with respect to which NXRT has received written
requests for inclusion therein within 10 Business Days after the receipt by the
applicable Holder of NXRT’s notice. Each such request will also specify the
number of shares of Registrable Securities to be registered and the intended
method of disposition thereof.

(ii) Effective Demand Registration. A registration will not count as a Demand
Registration until it has become effective and has remained effective and
available for at least 180 days (or such shorter period in which all Registrable
Securities included in such registration have been sold).

(iii) Priority on Demand Registrations. If the Holders of a majority of shares
of the Registrable Securities to be registered in a Demand Registration so elect
by written notice to NXRT, the offering of such Registrable Securities pursuant
to such Demand Registration shall be in the form of an underwritten offering.
NXRT shall select the book-running managing Underwriter in connection with any
such Demand Registration; provided that such managing Underwriter must be
reasonably satisfactory to the Holders of a majority of the shares of the
Registrable Securities. NXRT may select any additional investment banks and
managers to be used in connection with the offering; provided that such
additional investment bankers and managers must be reasonably satisfactory to
the Holders of a majority of the shares of the Registrable Securities. To the
extent 10% or more of the Registrable Securities so requested to be registered
are excluded from the offering in accordance with Section 2.1(c), the Holders of
such Registrable Securities shall have the right to one additional Demand
Registration under this Section in such twelve-month period with respect to the
Registrable Securities

 

3

--------------------------------------------------------------------------------

 

(c) Reduction of Offering.  Notwithstanding anything contained herein, if the
managing Underwriter or Underwriters of an offering described in Section 2.1(a)
or (b) deliver a written opinion to NXRT and the Holders of the Registrable
Securities included in such offering that (i) the size of the offering that the
Holders, NXRT and such other persons intend to make or (ii) the kind of
securities that NXRT and such other Persons intend to include in such offering
are such that the success of the offering would be materially and adversely
affected by inclusion of the Registrable Securities requested to be included,
then:

(i) if the size of the offering is the basis of such Underwriter’s opinion, the
amount of securities to be offered for the accounts of Holders shall be reduced
pro rata (according to the number of Registrable Securities proposed for
registration) to the extent necessary to reduce the total amount of securities
to be included in such offering to the amount recommended by such managing
Underwriter or Underwriters; provided that, in the case of a Piggyback
Registration, if securities are being offered for the account of other Persons
as well as NXRT, then with respect to the Registrable Securities intended to be
offered by Holders, the proportion by which the amount of such class of
securities intended to be offered by Holders is reduced shall not exceed the
proportion by which the amount of such class of securities intended to be
offered by such other Persons is reduced, if NXRT has the right to reduce such
other Person’s allocation; and

(ii) if the combination of securities to be offered is the basis of such
Underwriter’s opinion, (x) the Registrable Securities to be included in such
offering shall be reduced as described in clause (i) above (subject to the
proviso in clause (i)) or (y) if the actions described in clause (x) would, in
the judgment of the managing Underwriter, be insufficient to substantially
eliminate the adverse effect that inclusion of the Registrable Securities
requested to be included would have on such offering, such Registrable
Securities will be excluded from such offering.

(d) Selling Holders Become Party to Agreement.  Each Holder acknowledges that by
participating in its registration rights pursuant to this Agreement, such Holder
will be deemed a party to this Agreement and will be bound by its terms,
notwithstanding such Holder’s failure to deliver a Notice and Questionnaire;
provided, that any Holder that has not delivered a duly completed and executed
Notice and Questionnaire shall not be entitled to be named as a Selling Holder
in, or have the Registrable Securities held by it covered by, a registration
statement.

Section 2.2  Registration Procedures; Filings; Information.  Subject to Section
2.9 hereof, in connection with any requests that Registrable Securities be
registered pursuant to Section 2.1(b) hereof, NXRT will use its commercially
reasonable efforts to effect the registration of the Registrable Securities
covered thereby in accordance with the intended method of disposition thereof as
quickly as reasonably practicable. In connection with any such request:

(a) NXRT will, as expeditiously as possible, prepare and file with the
Commission a registration statement on any form for which NXRT then qualifies or
which counsel for NXRT shall deem appropriate and which form shall be available
for the sale of the Registrable Securities to be registered thereunder in
accordance with the intended method of distribution thereof; provided that if
NXRT shall furnish to the Holders making a request for a Demand Registration
pursuant to Section 2.1(b) a certificate signed by either its Chairman or
President stating that in his or her good faith judgment it would be
significantly disadvantageous to NXRT or its shareholders for such a
registration statement to be filed as expeditiously as possible, NXRT shall have
a period of not more than 180 days within which to file such registration
statement measured from the date of receipt of the request.

(b) NXRT will, if requested, prior to filing a registration statement or
prospectus or any amendment or supplement thereto, furnish to each Selling
Holder and each Underwriter, if any, of the Registrable Securities covered by
such registration statement copies of such registration statement as proposed to
be filed, and thereafter furnish to such Selling Holder or Underwriter, if any,
such number of conformed copies of such registration statement, each amendment
and supplement thereto (in each case including all exhibits thereto and
documents incorporated by reference therein), the prospectus included in such
registration statement (including each preliminary prospectus) and such other
documents as such Selling Holder or Underwriter may reasonably request to
facilitate the disposition of the Registrable Securities owned by such Selling
Holder.

(c) After the filing of a registration statement, NXRT will promptly notify each
Selling Holder of Registrable Securities covered by such registration statement
of any stop order issued or threatened by the Commission and take all reasonable
actions required to prevent the entry of such stop order or to remove it if
entered.

 

4

--------------------------------------------------------------------------------

 

(d) NXRT will use its commercially reasonable efforts to (i) register or qualify
the Registrable Securities under such other securities or “blue sky” laws of
such jurisdictions in the United States (where an exemption does not apply) as
any Selling Holder or managing Underwriter or Underwriters, if any, reasonably
(in light of such Selling Holder’s intended plan of distribution) requests and
(ii) cause such Registrable Securities to be registered with or approved by such
other governmental agencies or authorities as may be necessary by virtue of the
business and operations of NXRT and do any and all other acts and things that
may be reasonably necessary or advisable to enable such Selling Holder to
consummate the disposition of the Registrable Securities owned by such Selling
Holder; provided that NXRT will not be required to (A) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this paragraph (d), (B) subject itself to taxation in any such
jurisdiction or (C) consent to general service of process in any such
jurisdiction.

(e) NXRT will immediately notify each Selling Holder of such Registrable
Securities, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of (i) NXRT’s receipt of any notification of
the suspension of the qualification of any Registrable Securities covered by a
registration statement for sale in any jurisdiction; or (ii) the occurrence of
an event requiring the preparation of a supplement or amendment to such
prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus will not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading and promptly make available to each Selling
Holder any such supplement or amendment.

(f) NXRT will enter into customary agreements (including an underwriting
agreement, if any, in customary form) and take such other actions as are
reasonably required to expedite or facilitate the disposition of such
Registrable Securities pursuant to a Demand Registration.

(g) NXRT will make available for inspection by any Selling Holder of such
Registrable Securities, any Underwriter participating in any disposition
pursuant to such registration statement and any attorney, accountant or other
professional retained by any Selling Holder or Underwriter (collectively, the
“Inspectors”), all financial and other records, pertinent corporate documents
and documents relating to the properties of NXRT (collectively, the “Records”)
as shall be reasonably necessary to enable them to exercise their due diligence
responsibility, and cause NXRT’s directors and the employees of the Advisor to
supply all information reasonably requested by any Inspectors in connection with
such registration statement. Records which NXRT determines, in good faith, to be
confidential and which it notifies the Inspectors are confidential shall not be
disclosed by the Inspectors unless (i) the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in such registration
statement or (ii) the release of such Records is ordered pursuant to a subpoena
or other order from a court of competent jurisdiction. Each Selling Holder of
such Registrable Securities agrees that information obtained by it as a result
of such inspections shall be deemed confidential and shall not be used by it as
the basis for any market transactions in the securities of NXRT unless and until
such is made generally available to the public. Each Selling Holder of such
Registrable Securities further agrees that it will, upon learning that
disclosure of such Records is sought in a court of competent jurisdiction, give
notice to NXRT and allow NXRT, at its expense, to undertake appropriate action
to prevent disclosure of the Records deemed confidential.

(h) NXRT will furnish to each Selling Holder and to each Underwriter, if any, a
signed counterpart, addressed to such Selling Holder or Underwriter, of (i) an
opinion or opinions of counsel to NXRT and (ii) if eligible under applicable
auditing standards, a comfort letter or comfort letters from NXRT’s independent
public accountants, each in customary form and covering such matters of the type
customarily covered by opinions or comfort letters, as the case may be, as the
Holders of a majority of the Registrable Securities included in such offering or
the managing Underwriter or Underwriters therefor reasonably requests.

(i) NXRT will otherwise use its commercially reasonable efforts to comply with
all applicable rules and regulations of the Commission, and make available to
its securityholders, as soon as reasonably practicable, an earnings statement
covering a period of 12 months, beginning within three months after the
effective date of the registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158 of
the Commission promulgated thereunder (or any successor rule or regulation
hereafter adopted by the Commission).

(j) NXRT will use its commercially reasonable efforts to cause all such
Registrable Securities to be listed on each securities exchange on which similar
securities issued by NXRT are then listed.

(k) In addition to the Notice and Questionnaire, NXRT may require each Selling
Holder of Registrable Securities to promptly furnish in writing to NXRT such
information regarding such Selling Holder, the Registrable Securities held by it
and the intended method of distribution of the Registrable Securities as NXRT
may from time to time reasonably request and such other information as may be
legally required in connection with such registration. No Holder may include
Registrable Securities in any registration statement pursuant to this Agreement
unless and until such Holder has furnished to NXRT such information. Each holder
further agrees to furnish as soon as reasonably practicable to NXRT all
information required to be disclosed to make information previously furnished to
NXRT by such Holder not materially misleading.

 

5

--------------------------------------------------------------------------------

 

(l) Each Selling Holder agrees that, upon receipt of any notice from NXRT of the
happening of any event of the kind described in Section 2.2(c) or 2.2(e) or upon
receipt of a Suspension Notice, such Selling Holder will discontinue disposition
of Registrable Securities pursuant to a registration statement covering such
Registrable Securities until such Selling Holder’s receipt of written notice
from NXRT that such disposition may be made and, in the case of clause (ii) of
Section 2.2(e) or, if applicable, Section 2.9, copies of any supplemented or
amended prospectus contemplated by clause (ii) of Section 2.2(e) or, if
applicable, prepared under Section 2.9, and, if so directed by NXRT, such
Selling Holder will deliver to NXRT all copies, other than permanent file copies
then in such Selling Holder’s possession, of the most recent prospectus covering
such Registrable Securities at the time of receipt of such notice. Each Selling
Holder of Registrable Securities agrees that it will immediately notify NXRT at
any time when a prospectus relating to the registration of such Registrable
Securities is required to be delivered under the Securities Act of the happening
of an event as a result of which information previously furnished by such
Selling Holder to NXRT in writing for inclusion in such prospectus contains an
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances in which they were made.

Section 2.3  Registration Expenses.  In connection with any registration
statement required to be filed hereunder, NXRT shall pay the following
registration expenses incurred in connection with the registration hereunder
(the “Registration Expenses”): (i) all fees and expenses of compliance with
securities or “blue sky” laws (including registration and filing fees and
reasonable fees and disbursements of counsel in connection with blue sky
qualifications of the Registrable Securities), (ii) printing expenses, (iii)
internal expenses (including, without limitation, all salaries and expenses of
the Advisor’s officers and employees performing legal or accounting duties),
(iv) the fees and expenses incurred in connection with the listing of the
Registrable Securities, (v) reasonable fees and disbursements of counsel for
NXRT and customary fees and expenses for independent certified public
accountants retained by NXRT (including the expenses of any comfort letters or
costs associated with the delivery by independent certified public accountants
of a comfort letter or comfort letters requested pursuant to Section 2.2(h)
hereof), and (vi) the reasonable fees and expenses of any special experts
retained by NXRT in connection with such registration. NXRT shall have no
obligation to pay any fees, discounts or commissions attributable to the sale of
Registrable Securities, any out-of-pocket expenses of the Holders (or the agents
who manage their accounts), or any transfer taxes relating to the registration
or sale of the Registrable Securities.

Section 2.4  Indemnification by NXRT.  NXRT agrees to indemnify and hold
harmless each Selling Holder of Registrable Securities, its officers, directors
and agents, and each Person, if any, who controls such Selling Holder within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
from and against any and all losses, claims, damages and liabilities that arise
out of or are based upon any untrue statement or alleged untrue statement of a
material fact contained in any registration statement or prospectus relating to
the Registrable Securities (as amended or supplemented if NXRT shall have
furnished any amendments or supplements thereto) or any preliminary prospectus,
or that arise out of or are based upon any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, except insofar as such losses, claims, damages or liabilities
arise out of or are based upon any such untrue statement or omission or alleged
untrue statement or omission included in reliance upon and in conformity with
information furnished in writing to NXRT by such Selling Holder or on such
Selling Holder’s behalf expressly for inclusion therein. NXRT also agrees to
indemnify any Underwriters of the Registrable Securities, their officers and
directors and each Person who controls such underwriters within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act on
substantially the same basis as that of the indemnification of the Selling
Holders provided in this Section 2.4, provided that the foregoing indemnity with
respect to any preliminary prospectus shall not inure to the benefit of any
Underwriter of the Registrable Securities from whom the person asserting any
such losses, claims, damages or liabilities purchased the Registrable Securities
which are the subject thereof if such person did not receive a copy of the
prospectus (or the prospectus as supplemented) at or prior to the confirmation
of the sale of such Registrable Securities to such person in any case where such
delivery is required by the Securities Act and the untrue statement or omission
of a material fact contained in such preliminary prospectus was corrected in the
prospectus (or the prospectus as supplemented). The indemnity provided for in
this Section 2.4 shall remain in full force and effect regardless of any
investigation made by or on behalf of any Selling Holder.

Section 2.5  Indemnification by Holders of Registrable Securities.  Each Selling
Holder agrees, severally but not jointly, to indemnify and hold harmless NXRT,
its officers, directors and agents and each Person, if any, who controls NXRT
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act to the same extent as the foregoing indemnity from NXRT to such
Selling Holder, but only with respect to information relating to such Selling
Holder included in reliance upon and in conformity with information furnished in
writing by such Selling Holder or on such Selling Holder’s behalf expressly for
use in any registration statement or prospectus relating to the Registrable
Securities, or any amendment or supplement thereto, or any preliminary
prospectus.

In case any action or proceeding shall be brought against NXRT or its officers,
directors or agents or any such controlling person, in respect of which
indemnity may be sought against such Selling Holder, such Selling Holder shall
have the rights and duties given to NXRT, and NXRT or its officers, directors or
agents or such controlling person shall have the rights and duties given to such
Selling Holder, by Section 2.4. Each Selling Holder also agrees to indemnify and
hold harmless Underwriters of the Registrable

 

6

--------------------------------------------------------------------------------

 

Securities, their officers and directors and each Person who controls such
Underwriters within the meaning of Section 15 of the Securities Act or Section
20 of the Exchange Act on substantially the same basis as that of the
indemnification of NXRT provided in this Section 2.5.

The obligations of any Selling Holder pursuant to this Section 2.5 will be
limited to an amount equal to the net proceeds to such Selling Holder (after
deducting any discounts and commissions) from the disposition pursuant to such
registration.

Section 2.6  Conduct of Indemnification Proceedings.  In case any proceeding
(including any governmental investigation) shall be instituted involving any
person in respect of which indemnity may be sought pursuant to Section 2.4 or
2.5, such person (an “Indemnified Party”) shall promptly notify the person
against whom such indemnity may be sought (an “Indemnifying Party”) in writing
and the Indemnifying Party shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Party, and
shall assume the payment of all fees and expenses; provided, however, that the
failure of any Indemnified Party to give such notice will not relieve such
Indemnifying Party of any obligations under this Article II, except to the
extent such Indemnifying Party is materially prejudiced by such failure. In any
such proceeding, any Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless (i) the Indemnifying Party and the Indemnified
Party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the Indemnified Party and the Indemnifying Party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the Indemnifying Party
shall not, in connection with any proceeding or related proceedings in the same
jurisdiction, be liable for the reasonable fees and expenses of more than one
separate firm of attorneys (in addition to any local counsel) at any time for
all such Indemnified Parties, and that all such fees and expenses shall be
reimbursed as they are incurred. In the case of any such separate firm for the
Indemnified Parties, such firm shall be designated in writing by (i) in the case
of Persons indemnified pursuant to Section 2.4 hereof, the Selling Holders which
owned a majority of the Registrable Securities sold under the applicable
registration statement and (ii) in the case of Persons indemnified pursuant to
Section 2.5, NXRT. The Indemnifying Party shall not be liable for any settlement
of any proceeding effected without its written consent, but if settled with such
consent, or if there be a final judgment for the plaintiff, the Indemnifying
Party shall indemnify and hold harmless such Indemnified Parties from and
against any loss or liability (to the extent stated above) by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an Indemnified Party shall have requested an Indemnifying Party to reimburse the
Indemnified Party for fees and expenses of counsel as contemplated by the third
sentence of this paragraph, the Indemnifying Party agrees that it shall be
liable for any settlement of any proceeding effected without its written consent
if (i) such settlement is entered into more than 30 Business Days after receipt
by such Indemnifying Party of the aforesaid request and (ii) such Indemnifying
Party shall not have reimbursed the Indemnified Party in accordance with such
request prior to the date of such settlement. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Party is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability arising out
of such proceeding.

Section 2.7  Contribution.  If the indemnification provided for in Section 2.4
or 2.5 hereof is unavailable to an Indemnified Party or insufficient in respect
of any losses, claims, damages or liabilities referred to herein, then each such
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such losses, claims, damages or liabilities (i) as between NXRT and the
Selling Holders on the one hand and the Underwriters on the other, in such
proportion as is appropriate to reflect the relative fault of NXRT and each
Selling Holder on the one hand and of the Underwriters on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations and (ii) between NXRT on the one hand and each Selling Holder on
the other, in such proportion as is appropriate to reflect the relative fault of
NXRT and each Selling Holder in connection with such statements or omissions
which resulted in such losses, claims, damages or liabilities, as well as any
other relevant equitable considerations. The relative fault of NXRT and the
Selling Holders on the one hand and of the Underwriters on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by NXRT and the Selling Holders
or by the Underwriters. The relative fault of NXRT on the one hand and of each
Selling Holder on the other shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

NXRT and the Selling Holders agree that it would not be just and equitable if
contribution pursuant to this Section 2.7 were determined by pro rata allocation
(even if the Underwriters were treated as one entity for such purpose) or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. The amount
paid or payable by an Indemnified Party as a result of the losses, claims,
damages or liabilities referred to in the immediately preceding paragraph shall
be deemed to include, subject to the limitations set forth above, any legal or
other expenses reasonably incurred by such Indemnified Party in connection with
investigating or defending any such action or claim. Notwithstanding the

 

7

--------------------------------------------------------------------------------

 

provisions of this Section 2.7, no Underwriter shall be required to contribute
any amount in excess of the amount by which the total commissions and discounts
received by such Underwriter in connection with the sale of the securities
underwritten by it and distributed to the public exceeds the amount of any
damages which such Underwriter has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission, and no
Selling Holder shall be required to contribute any amount in excess of the
amount by which the net proceeds from the sale of the securities of such Selling
Holder to the public exceeds the amount of any damages which such Selling Holder
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Selling Holder’s obligations to contribute
pursuant to this Section 2.7 are several in proportion to the net proceeds of
the offering received by such Selling Holder bears to the total net proceeds of
the offering received by all the Selling Holders and not joint.

Section 2.8  Rule 144.  NXRT covenants that it will (a) make and keep public
information regarding NXRT available as those terms are defined in Rule 144, (b)
file in a timely manner any reports and documents required to be filed by it
under the Securities Act and the Exchange Act, (c) furnish to any Holder
forthwith upon request (i) a written statement by NXRT as to its compliance with
the reporting requirements of Rule 144 (at any time more than 90 days after the
completion of the Transaction), the Securities Act and the Exchange Act (at any
time after it has become subject to such reporting requirements), and (ii) a
copy of the most recent annual or quarterly report of NXRT and such other
reports and documents so filed by NXRT, and (d) take such further action as any
Holder may reasonably request, all to the extent required from time to time to
enable Holders to sell Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144.

Section 2.9  Suspension of Use of Registration Statement.  

(a) If the Board of Directors of NXRT determines in its good faith judgment that
the filing of a registration statement under Section 2.1 or the use of any
related prospectus would be materially detrimental to NXRT because such action
would require the disclosure of material information that NXRT has a bona fide
business purpose for preserving as confidential or the disclosure of which would
impede NXRT’s ability to consummate a significant transaction (“Confidential
Information”), and that NXRT is not otherwise required by applicable securities
laws or regulations to disclose, upon written notice of such determination by
NXRT to the Holders, the rights of the Holders to offer, sell or distribute any
Registrable Securities pursuant to a registration statement or to require NXRT
to take action with respect to the registration or sale of any Registrable
Securities pursuant to a registration statement shall be suspended until the
earlier of (i) the date upon which NXRT notifies the Holders in writing that
suspension of such rights for the grounds set forth in this Section 2.9(a) is no
longer necessary and (ii) 180 days; provided, however, no such 180-day period
shall be successive with respect to the same Confidential Information. NXRT
agrees to give the notice under (i) above as promptly as practicable following
the date that such suspension of rights is no longer necessary.  

(b) If all reports required to be filed by NXRT pursuant to the Exchange Act
have not been filed by the required date without regard to any extension, or if
the consummation of any business combination by NXRT has occurred or is probable
for purposes of Rule 3-05 or Article 11 of Regulation S-X promulgated under the
Securities Act or any successor rule, upon written notice thereof by NXRT to the
Holders, the rights of the Holders to offer, sell or distribute any Registrable
Securities pursuant to a registration statement or to require NXRT to take
action with respect to the registration or sale of any Registrable Securities
pursuant to a registration statement shall be suspended until the date on which
NXRT has filed such reports or obtained and filed the financial information
required by Rule 3-05 or Article 11 of Regulation S-X to be included or
incorporated by reference, as applicable, in a registration statement, and NXRT
shall notify the Holders as promptly as practicable when such suspension is no
longer required.

Section 2.10  Additional Shares.  NXRT, at its option, may register under a
registration statement and any filings with any state securities commissions
filed pursuant to this Agreement, any number of unissued shares of NXRT Common
Stock or any shares of NXRT Common Stock owned by any other stockholder or
stockholders of NXRT.

Section 2.11  Holdback Agreements.  

(a) Restrictions on Public Sale by Holder of Registrable Securities. To the
extent not inconsistent with applicable law, each Holder whose securities are
included in a registration statement agrees not to effect any sale or
distribution of the issue being registered or a similar security of NXRT, or any
securities convertible into or exchangeable or exercisable for such securities,
including a sale pursuant to Rule 144 under the Securities Act, during the 14
days prior to, and during the 90-day period beginning on, the effective date of
such registration statement (except as part of such registration), if and to the
extent requested in writing by NXRT in the case of a non-underwritten public
offering or if and to the extent requested in writing by the managing
Underwriter or Underwriters in the case of an underwritten public offering.

 

8

--------------------------------------------------------------------------------

 

(b) Restrictions on Public Sale by NXRT and Others. NXRT agrees that any
agreement entered into after the date of this Agreement pursuant to which NXRT
issues or agrees to issue any privately placed securities shall contain a
provision under which holders of such securities agree not to effect any sale or
distribution of any securities similar to those being registered in accordance
with Section 2.1(a) or (b) hereof, or any securities convertible into or
exchangeable or exercisable for such securities, during the 14 days prior to,
and during the 90‑day period beginning on, the effective date of any
registration statement (except as part of such registration statement where the
Holders of a majority of the Registrable Securities to be included in such
registration statement consent or as part of registration statements filed on
Form S‑4 or Form S‑8 as set forth in Section 2.1(a)), if and to the extent
requested in writing by NXRT in the case of a non-underwritten public offering
or if and to the extent requested in writing by the managing Underwriter or
Underwriters in the case of an underwritten public offering, in each case
including a sale pursuant to Rule 144 under the Securities Act (except as part
of any such registration, if permitted); provided, however, that the provisions
of this paragraph (b) shall not prevent the conversion or exchange of any
securities pursuant to their terms into or for other securities.

ARTICLE III
MISCELLANEOUS

Section 3.1  Remedies.  In addition to being entitled to exercise all rights
provided herein and granted by law, including recovery of damages, the Holders
shall be entitled to specific performance of the rights under this Agreement.
NXRT agrees that monetary damages would not be adequate compensation for any
loss incurred by reason of a breach by it of the provisions of this Agreement
and hereby agrees to waive the defense in any action for specific performance
that a remedy at law would be adequate.

Section 3.2  Amendments and Waivers.  The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, in each case without the written consent of NXRT and the
Holders of a majority of the Registrable Securities; provided, however, that the
effect of any such amendment will be that the consenting Holders will not be
treated more favorably than all other Holders (without regard to any differences
in effect that such amendment or waiver may have on the Holders due to the
differing amounts of Registrable Shares held by such Holders). No failure or
delay by any party to insist upon the strict performance of any covenant, duty,
agreement or condition of this Agreement or to exercise any right or remedy
consequent upon any breach thereof shall constitute waiver of any such breach or
any other covenant, duty, agreement or condition.

Section 3.3  Notices .  All notices and other communications in connection with
this Agreement shall be made in writing by hand delivery, registered first-class
mail, facsimile or air courier guaranteeing overnight delivery:

(i) if to NXRT:

    NexPoint Residential Trust, Inc.
    300 Crescent Court, Suite 700
    Dallas, TX 75201
    Fax:  972-628-4147
    Attention:  Corporate Secretary

    with a copy to:

    Charlie Haag
    Jones Day
    2727 North Harwood Street
    Dallas, TX  75201
    Fax:  214-969-5100

(ii) if to any Holder, initially to the address indicated in such Holder’s
Notice and Questionnaire or, if no Notice and Questionnaire has been delivered,
to such other address as any Holder shall have specified in writing.

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; when received if deposited
in the mail, postage prepaid, if mailed; if sent by facsimile, when receipt
acknowledged; and on the next Business Day, if timely delivered to an air
courier guaranteeing overnight delivery.

Section 3.4  Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the successors, assigns and transferees of each of the
parties. Any Holder may assign its rights under this Agreement without the
consent of NXRT in connection with a transfer of such Holder’s Registrable
Securities; provided, that the Holder satisfies all applicable transfer
provisions for the Registrable Securities, and notifies NXRT of such proposed
transfer and assignment and the transferee or assignee of such rights assumes in
writing the obligations of such Holder under this Agreement.

 

9

--------------------------------------------------------------------------------

 

Section 3.5 Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Each party shall become
bound by this Agreement immediately upon affixing its signature hereto.

Section 3.6 Governing Law .  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Texas without regard to the
choice of law provisions thereof.

Section 3.7 Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.

Section 3.8 Entire Agreement.  This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by NXRT with respect to the
Registrable Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

Section 3.9 Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 3.10  No Third Party Beneficiaries.  Nothing express or implied herein
is intended or shall be construed to confer upon any person or entity, other
than the parties hereto and their respective successors and assigns, any rights,
remedies or other benefits under or by reason of this Agreement.

Section 3.11 Termination.  The obligations of the parties hereunder shall
terminate (i) with respect to a Holder when it no longer holds Registrable
Securities, and (ii) with respect to NXRT when there are no longer any
Registrable Securities; except, in each case, for any obligations under Sections
2.1(b), 2.3, 2.4, 2.5, 2.6 and 2.7 and Article III that, by their terms, are
intended to survive for a specific period of time.

[Signature Page Follows]

 

 

 

10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

NEXPOINT RESIDENTIAL TRUST, INC.

 

By:

/s/ Brian Mitts

 

Name: Brian Mitts

 

Title: Chief Financial Officer, Executive VP- Finance and Treasurer

 

NEXPOINT REAL ESTATE ADVISORS, L.P.

 

By:

/s/ Brian Mitts

 

Name: Brian Mitts

 

Title: Chief Financial Officer and Executive VP-Finance

 

 

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

Exhibit A

Form of Notice and Questionnaire

The undersigned holder of shares of common stock, par value $0.01 per share
(“Common Stock”), of NexPoint Residential Trust, Inc. (the “Company”) (the
“Registrable Securities”), understands that the Company has filed or intends to
file with the Securities and Exchange Commission (the “Commission”) one or more
registration statements for the registration and sale of the Registrable
Securities in accordance with the terms of the Registration Rights Agreement
(the “Registration Rights Agreement”), dated March 16, 2015, among the Company
and the holders listed on the signature page thereto. A copy of the Registration
Rights Agreement is available from the Company upon request at the address set
forth below. All capitalized terms not otherwise defined herein shall have the
meanings set forth in the Registration Rights Agreement.

Each owner of Registrable Securities is entitled to the benefits of the
Registration Rights Agreement. In order to sell or otherwise dispose of any
Registrable Securities pursuant to a registration statement, a beneficial owner
of Registrable Securities generally will be required to be named as a selling
security holder in a prospectus, deliver a prospectus to purchasers of
Registrable Securities and be bound by those provisions of the Registration
Rights Agreement applicable to such Holder (including certain indemnification
provisions as described below). To be included in the registration statement,
this Notice and Questionnaire must be completed, executed and delivered to the
Company at the address set forth herein on or prior to the tenth business day
before the effectiveness of the registration statement. We will give notice of
the filing and effectiveness of the initial registration statement by issuing a
press release and by mailing a notice to the Holders at their addresses set
forth in the register of the registrar.

Owners that do not complete this Notice and Questionnaire and deliver it to the
Company as provided below will not be named as selling security holders in the
prospectus and therefore will not be permitted to sell any Registrable
Securities pursuant to the registration statement. Owners are encouraged to
complete and deliver this Notice and Questionnaire prior to the effectiveness of
the initial registration statement so that such beneficial owners may be named
as selling security holders in the related prospectus at the time of
effectiveness.

Certain legal consequences arise from being named as selling security holders in
a registration statement and the related prospectus. Accordingly, Holders of
Registrable Securities are advised to consult their own securities law counsel
regarding the consequences of being named or not being named as a selling
security holder in a registration statement and the related prospectus.

NOTICE

The undersigned owner (the “Selling Security Holder”) of Registrable Securities
hereby elects to include in the prospectus forming a part of a registration
statement the Registrable Securities beneficially owned by it and listed below
in Item 3 (unless otherwise specified under Item 3). The undersigned, by signing
and returning this Notice and Questionnaire, understands that it will be bound
by the terms and conditions of this Notice and Questionnaire and the
Registration Rights Agreement.

Pursuant to the Registration Rights Agreement, the undersigned has agreed to
indemnify and hold harmless the Company and its directors, officers and each
person, if any, who controls the Company within the meaning of either Section 15
of the Securities Act or Section 20 of the Exchange Act, from and against
certain losses arising in connection with statements concerning the undersigned
made in a registration statement or the related prospectus in reliance upon the
information provided in this Notice and Questionnaire.

The undersigned hereby provides the following information to the Company and
represents and warrants to the Company that such information is accurate and
complete:  

 

 

 

--------------------------------------------------------------------------------

 

QUESTIONNAIRE

1.

(a) Full Legal Name of Selling Security Holder:

(b) Full Legal Name of registered holder (if not the same as (a) above) through
which Registrable Securities listed in Item (3) below are held:

(c) Full Legal Name of DTC Participant (if applicable and if not the same as (b)
above) through which Registrable Securities listed in Item (3) below are held:

(d) List below the individual or individuals who exercise voting and/or
dispositive powers with respect to the Registrable Securities listed in Item (3)
below:

2.

Address for Notices to Selling Security Holder:

Telephone:

Fax:

E-mail address:

Contact Person:

3.

Beneficial Ownership of Registrable Securities:

Type and number of Registrable Securities beneficially
owned:                                                     .

Type and number of Registrable Securities to be included in a registration
statement:                  .

4.

Beneficial Ownership of Securities of the Company Owned by the Selling Security
Holder:

Except as set forth below in this Item (4), the undersigned is not the
beneficial or registered owner of any securities of the Company, other than the
Registrable Securities listed above in Item (3).

Type and amount of other securities beneficially owned by the Selling Security
Holder:              .

5.

Relationship with the Company

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (5% or more) has held any
position or office or has had any other material relationship with the Company
(or its predecessors or affiliates) during the past three years.

State any exceptions here:

6.

Plan of Distribution

Discuss the plan of distribution below:

 

 

 

--------------------------------------------------------------------------------

 

ACKNOWLEDGEMENTS

The undersigned acknowledges that it understands its obligation to comply with
the provisions of the Securities Exchange Act of 1934 and the rules thereunder
relating to stock manipulation, particularly Regulation M thereunder (or any
successor rules or regulations), in connection with any offering of Registrable
Securities pursuant to the Registration Rights Agreement. The undersigned agrees
that neither it nor any person acting on its behalf will engage in any
transaction in violation of such provisions.

The Selling Security Holder hereby acknowledges its obligations under the
Registration Rights Agreement to indemnify and hold harmless certain persons set
forth therein. Pursuant to the Registration Rights Agreement, NXRT has agreed
under certain circumstances to indemnify the Selling Security Holders against
certain liabilities.

In accordance with the undersigned’s obligation under the Registration Rights
Agreement to provide such information as may be required by law for inclusion in
a registration statement, the undersigned agrees to promptly notify NXRT of any
inaccuracies or changes in the information provided herein that may occur
subsequent to the date hereof at any time while the registration statement
remains effective. All notices hereunder and pursuant to the Registration Rights
Agreement shall be made in writing at the address set forth below.

In the event that the undersigned transfers all or any portion of the
Registrable Securities listed in Item 3 above after the date on which such
information is provided to NXRT, the undersigned agrees to notify the
transferee(s) at the time of transfer of its rights and obligations under this
Notice and Questionnaire and the Registration Rights Agreement.

By signing this Notice and Questionnaire, the undersigned consents to the
disclosure of the information contained herein in its answers to Items (1)
through (6) above and the inclusion of such information in a registration
statement and the related prospectus. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of a registration statement and the related prospectus.

Once this Notice and Questionnaire is executed by the Selling Security Holder
and received by the Company, the terms of this Notice and Questionnaire and the
representations and warranties contained herein shall be binding on, shall inure
to the benefit of and shall be enforceable by the respective successors, heirs,
personal representatives and assigns of the Company and the Selling Security
Holder with respect to the Registrable Securities beneficially owned by such
Selling Security Holder and listed in Item 3 above.

This Notice and Questionnaire shall be governed by, and construed in accordance
with, the laws of the State of Texas.

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Holder:

 

 

 

By:

 

Name:

 

Title:

 

 

 

Dated:

 

 

 

 

 

--------------------------------------------------------------------------------

 

Please return the completed and executed Notice and Questionnaire to:

NexPoint Residential Trust, Inc.

300 Crescent Court, Suite 700

Dallas, TX 75201

Tel: (972) 628-4100

Fax: (972) 628-4147

Attention: Corporate Secretary

 

 